Order entered October 8, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00349-CR

                          RONALD GAYLON ROSSER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-81000-2015

                                            ORDER
       Before the Court are court reporter Sheri J. Vecera’s September 30, 2019 request for a

short extension of time to file the reporter’s record and October 3, 2019 letter requesting another

short extension. The reporter’s record was received on October 7, 2019.

       We GRANT Ms. Vecera’s requests and ORDER the reporter’s record filed as of

October 7, 2019.

                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE